Exhibit 99 NATIONAL PATENT DEVELOPMENT CORPORATION ANNOUNCES FURTHER DETAIL REGARDING PROJECTED PROCEEDS FROM THE SALE OF ITS WHOLLY-OWNED SUBSIDIARY, FIVE STAR PRODUCTS, INC. EAST HANOVER, NJ (December 4, 2009) - National Patent Development Corporation (OTC Bulletin Board: NPDV.OB) today announced further detail regarding the projected proceeds to be received from its previously announced sale of all of the issued and outstanding shares of common stock of its wholly-owned subsidiary, Five Star Products, Inc., the sole stockholder of Five Star Group, Inc., to The Merit Group, Inc. pursuant to a Stock Purchase Agreement between the parties. National Patent previously announced that the aggregate purchase price for the shares of Five Star Products common stock to be sold to Merit in the sale would be approximately $33 million, subject to certain adjustments, and that National Patent anticipated that it would receive approximately $13 million after the required repayment of Five Star’s existing debt but before any other costs and adjustments.National Patent is now able to estimate that those costs and adjustments may total between $3.5 and $4.5 million, and include: payment of transaction costs, an agreed share of any losses on the sale of certain designated Five Star inventory, severance costs, certain costs associated with rent owed at Five Star’s Connecticut warehouse, the satisfaction of certain obligations (if any) under state environmental laws, and certain other adjustments.All adjustments are more fully described in the Notice of Special Meeting of Stockholders, and accompanying proxy statement, which National Patent filed today. The estimated range of costs and adjustments represents management of National Patent’s best estimate at this time.Actual costs and adjustments may vary from this range and such variance may be material, and National Patent cautions that undue reliance should not be placed upon this estimate.The sale remains subject to the approval of the stockholders of National Patent. Five Star Products, Inc., a Delaware corporation wholly-owned by National Patent and headquartered in East Hanover, New Jersey, is engaged in the wholesale distribution of paint sundry andhardware products in the Northeast and Middle-Atlantic states with particular strength in the greater New York metropolitan area. Five Star distributes products to approximately 3,000 independent retail dealers, which include paint stores, independent hardwarestores, lumber yards, and do-it yourself centers. Five Star distributes a range of private label products sold under the “Five Star” name.
